Exhibit 10.1

 

LOGO [g502565g50i31.jpg]

February 12, 2018

PRIVATE & CONFIDENTIAL

Mr. John Bower

Dear John:

As you know, in consideration of your overall performance and contribution to
RGP, effective September 10, 2017, your annual salary was increased to $265,000,
payable in bi-weekly installments.

Additionally effective as of September 10, 2017, you ceased accruing Paid Time
Off pursuant to RGP’s paid time off policy and as set forth in your initial
offer letter. Instead, you are entitled to such amounts of paid sick leave and
other leave, as from time to time may be allowed to the Company’s executive
officers generally, as approved by the Board specifically, or as required by
law. Any personal time off is to be scheduled and taken in accordance with the
Company’s standard policies applicable to executive employees.

Further, effective January 1, 2018, you are entitled to receive an automobile
allowance associated with the operation and maintenance of such automobile to
the extent provided to other executive officers of the Company (fifteen thousand
dollars ($15,000.00) annually). RGP also will reimburse you upon presentation of
documentation for mileage expenses consistent with the Company’s applicable
human resources policies and the usual accounting procedures of the Company.

Finally, this letter confirms a change in terms of your employment as set forth
in the August 2016 offer letter for the Chief Accounting Officer role.
Specifically, starting in this fiscal year (2018), you will participate in the
Executive Incentive Program designed to award fiscal year-end bonuses based on
qualitative and quantitative measurements against pre-determined targets. As
such, you will no longer be eligible to participate in the discretionary
Company-wide incentive compensation program. All other terms set forth in the
August 2016 Chief Accounting Officer offer will remain applicable, including the
severance protection, and change of control protection as set forth in that
agreement.

To confirm your understanding of the above changes to the terms of your
employment and the August 2016 offer letter, please sign below in the space
provided and return the original to Jodeen Howes within seven (7) business days
from the date of this letter.

Sincerely,

 

  /s/ Herbert Mueller  

Herbert Mueller

Chief Financial Officer

I hereby accept RGP’s offer as described in this letter.

 

  /s/ John Bower     February 14, 2018 John Bower     Date

Resources Global Professionals is an Equal Opportunity Employer.